Citation Nr: 0506539	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  98-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, 
including anxiety, depression and post-traumatic stress 
disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel

INTRODUCTION

The veteran served on active duty from October 1960 October 
1963.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (RO) in Nashville, Tennessee.  In June 2001, a hearing 
was held before the undersigned Veterans Law Judge.

A December 7, 2001, Board decision denied the issues on 
appeal, and the veteran filed an appeal to this decision with 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
Order dated January 8, 2003, the Court vacated the December 
7, 2001, Board decision, and granted a Joint Motion for 
Remand (hereinafter Joint Motion).  In October 2003, the 
Board remanded this case to the RO for the development 
requested by the Court.     


FINDINGS OF FACT

1.  There is no objective evidence of record confirming the 
veteran engaged in combat against enemy forces while he was 
on active duty in the military, and he has not provided 
sufficient information to conduct a meaningful search for 
corroborating evidence to confirm any alleged stressor in 
service.

2.  There also is no medical evidence of record indicating 
the veteran's complaints of anxiety and depression during 
service were early signs of a stress-related psychiatric 
disorder, or that any of his currently diagnosed psychiatric 
impairment, inclusive of PTSD "symptoms", is causally 
related to his military service.

3.  The veteran has been diagnosed with various psychiatric 
conditions, including PTSD "symptoms", but there is no 
credible corroboration or verification of the alleged non-
combat stressors in service.

4.  There is no medical evidence of record establishing that 
the veteran's current bilateral hearing loss is a result of 
his service in the military.

5.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated in the veteran's 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.3.3, 3.304 (2004).

2.  None of the veteran's current psychiatric disorders was 
incurred in or aggravated during his service in the military. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.  §§ 3.303, 3.304 
(2004).

3.  The veteran's bilateral hearing loss was not incurred in 
or aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for considering evidence both 
for and against the claim.  If the evidence, as a whole, 
supports the claim or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is against the claim, then 
it must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Claim for an Acquired Psychiatric Disorder, Inclusive of 
Anxiety, Depression, and PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The record before the Board demonstrates that PTSD symptoms 
have been diagnosed.  Notwithstanding, as stated by the 
Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  The veteran's service 
personnel records, including his DD Form 214, do not contain 
any indication whatsoever that he received any decorations, 
medals, badges, commendations, citations or campaign ribbons 
that typically are indicative of combat service.  See, e.g., 
VAOPGCPREC 12-99 (October 18, 1999).  Indeed, he did not 
serve on active duty in the military during a period of war; 
rather, he had peacetime service during the interim years 
after the Korean Conflict and before the Vietnam War.  
Furthermore, his military occupational specialty (MOS), was a 
wheeled vehicle automobile mechanic, which is not the type of 
specialty which would ordinarily entail active combat 
participation or involvement.  So his alleged stressors must 
be confirmed by other objective means, as the Board may not 
presume that the alleged traumatic events actually occurred 
simply because he says they did. 

The veteran has alleged that although he had "peacetime" 
service, that was not really the case because there was 
active combat going on in Korea in the area where he was 
stationed after the war.  However, the veteran's mere 
presence in a combat zone is not sufficient to show that he 
actually engaged in combat with enemy forces.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  Beyond this, the 
veteran has provided no credible information to confirm such 
facts and has provided no information to the VA that could 
provide a basis for the Board to confirm such facts.

The Board has determined that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. 
§ 1154(b).  As a result, as a matter of law, a medical 
provider cannot provide supporting evidence that the claimed 
in-service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony will not be 
sufficient.  Id.  Other credible supporting evidence from any 
source must be provided.  

In a statement submitted in February 1999 (he also submitted 
a copy of that same statement in February 2000), the veteran 
acknowledged that he could not remember some specific details 
concerning his alleged stressors-insofar as the exact dates, 
times, and names of the people involved.  The veteran's 
statements regarding time, dates, and places are, at best, 
vague.  He maintained, nonetheless, that the events alleged 
did in fact occur-which mostly involved being shot at and 
caught up in firefights while out on patrol in and around the 
demilitarized zone (DMZ).  He also alleged that, even when he 
returned stateside to Ft. Meade, there was a motor pool there 
that looked like a salvage yard, and that the aggregate 
effect of those traumatic incidents caused him to begin 
experiencing problems with his nerves manifested by visible 
"shaking."  He claimed the problem has persisted during the 
years since his discharge from the military, which in turn 
has cost him several good paying jobs with his local 
steamfitter's union.  The veteran statements make little 
reference to his extensive post-service injuries, as clearly 
indicated within his post-service medical records.  Such a 
fact only provides negative evidence against his claim.    

While the veteran's service medical records (SMRs) confirm 
that he had complaints in June and September 1963 of anxiety 
and depression, a stress-related psychiatric disorder was 
never actually diagnosed while he was in service.  There also 
is no medical evidence of record indicating or otherwise 
suggesting that he was given a relevant stress-related 
psychiatric diagnosis for many ensuing years after service 
prior to, at the very earliest, January 1997.  But even then, 
and when later seen in November 1997 and February 1998, his 
depression, anxiety and possible tremors were not causally 
related to his service in the military-but rather, were 
linked to chronic debilitating problems (pain, etc.) that he 
had been experiencing with his low back since about 1977, and 
even more noticeably since an intercurrent injury at his 
civilian job in November 1993.  In fact, the chronic 
radiating pain in his low back and lower extremities was so 
bad that he underwent a lumbar laminectomy and diskectomy at 
L4-5 with a lateral foraminotomy for a herniated nucleus 
pulposus (HNP).  These facts provide negative medical 
evidence against the veteran's claim.          

Moreover, the Social Security Administration (SSA) awarded 
the veteran disability benefits following the work-related 
injury due to the severity of his chronic low back problems, 
and to a lesser extent because of other problems with 
impotence and bladder incontinence.  None of his psychiatric 
disorders was ever causally attributed to his service in the 
military by competent evidence.  Even his more recent 
diagnoses in June and August 2000 of PTSD "symptoms" versus a 
generalized anxiety disorder (GAD) have not been causally 
attributed to his service in the military by a competent 
medical opinion.  These facts only provide more negative 
evidence against the claim.

The veteran, despite his assertions and theories as a lay 
person, does not have the necessary medical training and/or 
professional expertise to competently link his current 
psychiatric impairment to his service in the military.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The same is true of the numerous 
additional statements that were submitted on his behalf by 
his mother, spouse, and other relatives and friends in 
October 1998, and more recently in February 2000.  None of 
them profess to have any specialized medical training and/or 
expertise in the field of psychiatry or psychology, and the 
record on appeal does not otherwise indicate this, so they 
also do not have the medical competence to causally relate 
the veteran's current psychiatric impairment to his service 
in the military.  Further, these lay statements are clearly 
outweighed by the medical evidence cited above.      
 
The absence of any competent evidence of a nexus to 
etiologically link either the veteran's depression, anxiety, 
or current PTSD "symptoms" to his military service precludes 
a favorable decision on his claim for service connection as 
this type of evidence must exist for the granting this VA 
benefit.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

Insofar as his claim for PTSD, in particular, the veteran has 
not provided sufficient information (i.e., the who, what, 
when and where facts) to permit objective verification of his 
alleged stressors by contacting such collateral sources as 
the United States Armed Services Center for the Research of 
Unit Records, or the National Personnel Records Center, or 
the National Archives and Records Administration (NARA), etc.  
See VA Adjudication Procedure Manual M21-1, Part VI, 
paragraph 7.46 (now included in Manual M21-1 in Part IV, 
Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).  
Simply stated, the veteran has provide no stressor that the 
Board can objectively confirm.   

The Court has held that requesting him to provide this type 
of information, to this extent and level of detail, does not 
impose an impossible or onerous burden, and that the duty to 
assist him in fully developing the evidence concerning his 
claim is not a "one-way street."  See Wood, 1 Vet. App. at 
193.  Consequently, since his alleged stressors are either 
unverified or of the type that are unverifiable, there is no 
need to conduct an examination to determine whether PTSD is 
present because, even if diagnosed, service connection would 
not be warranted due to the lack of the required inservice 
stressor.

The preponderance of the evidence of record establishes that 
the veteran's current psychiatric impairment did not result 
from his service in the military.  Thus, inasmuch as the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection is not warranted. Alemany v. Brown, 9 Vet. App. 
518 (1996); see also Gabrielson v. Brown, 7 Vet. App. 36 
(1994).

The Claim for a Bilateral Hearing Loss

The general statutes and regulations governing this claim for 
service connection are essentially the same as those alluded 
to above governing the claim for service connection for a 
psychiatric disorder, with some additional requirements 
pertaining specifically to hearing loss.  In these types of 
cases, even if the veteran currently is having difficulty 
with his hearing acuity, his hearing loss still must be of 
sufficient severity to at least meet the threshold minimum 
criteria of 38 C.F.R. § 3.385 to actually be considered a 
"disability" for the purposes of applying the laws 
administered by VA.  According to this regulation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The veteran's SMRs do not contain any indication whatsoever, 
either in the way of a subjective complaint or an objective 
clinical finding or diagnosis, that he had any problems with 
his hearing acuity while on active duty in the military many 
years ago.  His hearing was within normal limits when it was 
tested during service, and he personally denied experiencing 
any problems with his hearing when he completed a medical 
history questionnaire in September 1963, just one month prior 
to his final discharge from active service.  The service 
medical records clearly provide negative medical evidence 
against this claim.      

There also is no medical evidence of record indicating or 
otherwise suggesting that he had any problems with his 
hearing for many decades after service, prior to February 
1998.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

Beyond the above, there has been no objective medical 
indication that the current problems with his hearing acuity 
are related to his service in the military-even if the Board 
were to presume, for the sake of argument, that he has 
sufficient hearing loss to meet the threshold minimum 
criteria of 38 C.F.R. § 3.385. 

Therefore, due to the lack of evidence of a medical nexus of 
a cause-and-effect relationship between his hearing loss and 
his service in the military (specifically, prolonged noise 
exposure in service) his claim must be denied.  The service 
medical records and the fact that there is no indication of 
hearing loss until years after service provides negative 
evidence against this claim.

Neither the veteran nor any of the others who submitted lay 
statements on his behalf is shown to be qualified to give a 
competent medical opinion on the determinative issue of 
medical causation.  Espiritu, 2 Vet. App. at 494-95; see also 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The preponderance of the evidence of record demonstrates that 
the veteran's current hearing impairment is not a result of 
his service in the military.  The medical evidence is against 
this claim as it indicates a hearing condition that began 
many years after service.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and service connection is not 
warranted. 




The Duty to Notify and Assist

The basis of the January 2003 joint motion was a failure in 
the duty to notify the veteran of the evidence necessary to 
substantiate these claims in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).  Importantly, the joint motion made no reference 
any other error by the Board in its prior decision. 

The VCAA eliminated the requirement for a well-grounded 
claim, enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The sole basis of the Board's October 2003 
remand was to meet the requirements of the Court in this 
case. 

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The 
August 2004 supplemental statement of the case (SSOC) 
contains the full text of 38 C.F.R. § 3.159.  The Board 
concludes that the discussion in the SSOCs of August 2004 and 
May 2001, the statement of the case (SOC) of October 1998, 
numerous letters from the RO for more than six years, 
including (but not limited to) the letters of February 2004, 
April 2001 and April 1998, the Board's prior decision in this 
case, the Board's hearing with the veteran, the joint motion 
of January 2003, and the Board's remand adequately informed 
the veteran of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In repeated letters 
from the VA, the veteran was notified of the evidence he 
needed to provide, the evidence that the RO would attempt to 
obtain, and the evidence needed to prevail in these claims.  
With regard to fourth element, the Board must note that 
within the February 2004 letter from the RO to veteran on 
page one, it was asked that veteran provide us (the VA) with 
any evidence or information he may have pertaining to his 
claim.  The veteran responded to this letter in May 2004, and 
additional medical records were obtained.  In this regard, 
and in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The RO provided the appellant a detailed letter in April 2001 
explaining the legal requirements for establishing his 
entitlement to service connection for the conditions at 
issue.  The RO also gave the veteran several opportunities to 
identify and/or submit additional medical evidence in support 
of his claims, and he again had similar opportunity during 
his travel Board hearing in June 2001 and before the Court 
and after the Court's decision in this case.  Beyond this, 
the joint motion, signed by the veteran's representative at 
that time, clearly indicates that the veteran and his 
representative clearly understand the VCAA.

As noted by the Board in the prior decision, the veteran 
indicated during his hearing that all of the doctors who 
allegedly evaluated or treated him during the years 
immediately after his discharge from the military (from about 
1963 to 1970) either are deceased or their records cannot be 
located and obtained.  He has also acknowledged that his 
award of SSA disability benefits had nothing to do with any 
of the conditions at issue, so that those records need not be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The Board finds no basis to search for additional 
records.    

The Board further acknowledges that the communications cited 
above were sent to the veteran after the RO's decision that 
is the basis for this appeal.  In this regard, it must be 
noted that the VCAA did not exist at the time the RO 
initially adjudicated this claim.

As noted in Pelegrini, the language of 38 U.S.C.A. § 5103(a) 
appears to require that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  However, in reviewing RO determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since a RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.   See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claims, the notice was 
provided by the RO prior to the transfer and certification of 
the case to the Board and the content of the many notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After many notices were provided 
to the veteran in many different forms, the August 2004 SSOC 
was provided to the veteran.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice. 

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service, post-service and VA medical records.

As a final point, the Board notes that VA examination and 
medical opinion, under 38 C.F.R. § 3.159(c)(4), is not 
required in this case.  As explained in more detail above, 
the disabilities at issue did not exist during service and 
were not indicated until years after service.  Further, 
service records do not substantiate a specific in-service 
disease or injury for service connection purposes, and there 
is no medical indication of a relationship between the 
current condition and any in-service event.  See 38 C.F.R. 
§ 3.159(c)(4)(B).  Thus, the Board finds a VA examination in 
this case is not warranted.      


ORDER

The claim of service connection for an acquired psychiatric 
disorder, inclusive of anxiety, depression, and PTSD, and the 
claim of service connection for a bilateral hearing loss are 
denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


